[Cite as State v. Black, 2021-Ohio-676.]

                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


State of Ohio,                                     :

                 Plaintiff-Appellee,               :
                                                                       No. 19AP-637
v.                                                 :                 (C.P.C. No. 19CR-611)

Stevie L. Black,                                   :               (REGULAR CALENDAR)

                 Defendant-Appellant.              :




                                           D E C I S I O N

                                       Rendered on March 9, 2021


                 On brief: [G. Gary Tyack], Prosecuting Attorney, and
                 Barbara A. Farnbacher, for appellee.

                 On brief: Phil Templeton, for appellant.


                   APPEAL from the Franklin County Court of Common Pleas

KLATT, J.
        {¶ 1} Defendant-appellant, Stevie L. Black, appeals a judgment of the Franklin
County Court of Common Pleas convicting him, pursuant to jury verdict, of kidnapping and
rape. Finding no merit to the appeal, we affirm.
        {¶ 2} By indictment filed February 6, 2019, plaintiff-appellee, State of Ohio,
charged appellant with one count of kidnapping in violation of R.C. 2905.01, a first-degree
felony; one count of rape in violation of R.C. 2907.02, a first-degree felony; one count of
robbery in violation of R.C. 2911.02, a second-degree felony; and one count of robbery in
violation of R.C. 2911.02, a third-degree felony.
        {¶ 3} Appellant pleaded not guilty and requested a jury trial, at which the following
evidence was presented.
No. 19AP-637                                                                                2

       {¶ 4} A.S. lived with her boyfriend, A.R., and their children in a trailer park on the
south side of Columbus. Because A.S. did not have WiFi in the trailer, she frequently
utilized the open WiFi connection at the nearby Sandpebble Lounge ("Sandpebble"). To
reach Sandpebble from her trailer, she had to walk through an open field. The open field
led to a path that provided access to the back of Sandpebble. The path was bordered by
thick, tall brush.
       {¶ 5} Mid-morning on September 25, 2018, A.S. walked alone through the open
field to use the WiFi at Sandpebble. As she stood near the path leading to Sandpebble, an
older African American man with a gray beard and mustache approached her; she had
never seen the man before. The man, later identified as appellant, was taller than A.S. and
weighed "almost 100 pounds" more than her. (July 30, 2019 Tr. at 173.) Appellant told
A.S. to "come here." Id. at 174. Although she was frightened, A.S. complied with appellant's
directive. As she neared appellant, she smelled alcohol on him. Appellant pushed A.S.
down and she struck the back of her head on the ground. As she lay on her back, appellant
pulled down her leggings (she was not wearing underwear), pulled down his pants, climbed
on top of her, and inserted his penis into her vagina. Appellant told A.S. that it had been "a
long time since he had a woman." Id. at 182. A.S. was crying and praying during the entire
ordeal. Because appellant was so much larger than A.S., she could not physically fight him
off. She did not cry out for help because she was terrified. After the rape, A.S. pulled up
her leggings; they were wet with appellant's semen. She ran back to her trailer and put the
leggings in a plastic bag.
       {¶ 6} Approximately one hour later, A.S. returned to Sandpebble. She again
encountered appellant; this time, he stole her purse, which contained a cell phone, a
necklace, and some cash. She could not report the rape or the robbery to the police because
appellant had stolen her cell phone.
       {¶ 7} A.S. did not tell A.R. about the rape when he returned home from work that
evening because she was scared to death and did not know whether he would believe her.
A.S. engaged in consensual sex with A.R. that evening.
       {¶ 8} The next day, A.S. and A.R. went to a nearby grocery store. As they were
leaving, appellant stopped them. A.S. was scared when she saw appellant. Appellant
spoked to A.R., and then offered A.S. his jacket. A.S. assumed appellant did so because it
No. 19AP-637                                                                                 3

was raining and cold. A.S. took the jacket and then walked home with A.R. She put the
jacket in a plastic bag separate from the one containing her leggings. Later that evening,
A.S. told A.R. that appellant had raped her the previous day. At A.R.'s urging, A.S. called
the police using a borrowed cellphone.
       {¶ 9} Columbus Police Officer William Wilson interviewed A.S. at approximately
midnight on September 26, 2018. According to Wilson, A.S. was "clearly upset" as she
recounted what had happened to her. Id. at 223. A.S. also reported that her assailant had
taken what Wilson described as a "backpack-like item" from her. Id. at 228. A.S. gave
Wilson her leggings, which had semen in the crotch area; she also gave Wilson the jacket
appellant had given her. Wilson secured the items in his police cruiser and contacted the
sexual assault bureau.
       {¶ 10} Columbus Police Sexual Assault Detective Joel Vogel interviewed A.S. at
approximately 1:00 a.m. on September 27, 2018. According to Vogel, A.S. was "very scared
[and] timid" and looked down at the floor as she spoke. It was "[v]ery obvious" to Vogel
that "something was upsetting her." Id. at 242. A.S. reported that she had been sexually
assaulted around noon on September 25, 2018 in a grassy field between the trailer park
and Sandpebble and that her assailant had stolen her purse at the time of the assault. She
provided a description of her assailant but could not identify him by name.
       {¶ 11} Vogel encouraged A.S. to go to the hospital for a sexual assault examination
and offered to call an ambulance or have a police officer transport her. She declined the
offer, telling Vogel that she was "too scared" and would have A.R. take her later that day.
Id. at 254. Vogel collected oral DNA standards from A.S. and A.R. and submitted them,
along with the leggings and jacket, to the crime lab for testing. Vogel later learned that A.S.
did not go to the hospital for a sexual assault examination.
       {¶ 12} Vogel again interviewed A.S. in November 2018. During that interview, A.S.
reported that she had learned her assailant went by the street name "C Black." Id. at 258.
She told Vogel she recently had seen appellant in the area but did not call the police because
he was always with a group of people and she was too scared to do so. Two days later, based
upon an investigatory lead from the crime lab, Vogel identified appellant as a suspect. Vogel
created a photo array which included appellant's photograph. On November 21, 2018, A.S.
No. 19AP-637                                                                                               4

was shown the photo array in accordance with established police procedures. She
unequivocally identified appellant as her assailant.
          {¶ 13} Appellant was arrested a few weeks later. Vogel obtained an oral DNA
standard from appellant and submitted it to the crime lab for comparison to DNA recovered
from the crotch area inside A.S.'s leggings. A crime lab forensic scientist confirmed that
appellant's DNA was found in the crotch area inside A.S.'s leggings.
          {¶ 14} Appellant did not call any witnesses, and the trial court denied his motion for
judgment of acquittal pursuant to Crim.R. 29(A). The case was submitted to the jury and,
following deliberations, the jury returned verdicts finding appellant guilty of rape and
kidnapping, but not guilty of robbery. The trial court ordered a presentence investigation
and subsequently sentenced appellant to eleven years of incarceration1 and notified him
that he was being classified a Tier III sexual offender with a lifetime reporting and
registration requirement, and a violent offender with a ten-year reporting and registration
requirement. The trial court memorialized the conviction and sentence in a judgment entry
filed August 29, 2019.
          {¶ 15} In a timely appeal, appellant sets forth three assignments of error for our
review:
                  [I]. The trial court erred when it denied defendant-
                  appellant's R. 29 motion for acquittal.

                  [II]. The verdicts were against the manifest weight of the
                  evidence.

                  [III]. The trial court erred when it sentenced the defendant
                  on a count of rape under R.C. §2907.02 without adequately
                  explaining the duties of a sex offender.

          {¶ 16} In his first assignment of error, appellant contends that the trial court erred
by denying his Crim.R. 29(A) motion for acquittal. A Crim.R. 29(A) motion for judgment
of acquittal tests the sufficiency of the evidence. State v. Reddy, 10th Dist. No. 09AP-868,
2010-Ohio-3892, ¶ 12, citing State v. Knipp, 4th Dist. No. 06CA641, 2006-Ohio-4704, ¶ 11.
Accordingly, an appellate court reviews a trial court's denial of a Crim.R. 29(A) motion




1   The trial court merged the kidnapping and rape offenses and the state elected sentence on the rape count.
No. 19AP-637                                                                                  5

using the same standard applicable to a sufficiency of the evidence review. Id., citing State
v. Darrington, 10th Dist. No. 06AP-160, 2006-Ohio-5042, ¶ 15.
        {¶ 17} Sufficiency of the evidence is the legal standard that tests whether the
evidence introduced at trial is legally adequate to support a verdict. State v. Kurtz, 10th
Dist. No. 17AP-382, 2018-Ohio-3942, ¶ 15, citing State v. Thompkins, 78 Ohio St.3d 380,
386 (1997). "Whether the evidence is legally sufficient to support a verdict is a question of
law, not fact." State v. Cervantes, 10th Dist. No. 18AP-505, 2019-Ohio-1373, ¶ 24, citing
Kurtz at ¶ 15, citing Thompkins at 386. In determining whether the evidence is legally
sufficient to support a verdict, "[t]he relevant inquiry is whether, after viewing the evidence
in a light most favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime proven beyond a reasonable doubt." State v. Jenks, 61 Ohio
St.3d 259 (1991), paragraph two of the syllabus.
        {¶ 18} "In a sufficiency of the evidence inquiry, appellate courts do not assess
whether the prosecution's evidence is to be believed but whether, if believed, the evidence
supports the conviction." Kurtz at ¶ 16, citing State v. Yarbrough, 95 Ohio St.3d 227, 2002-
Ohio-2126, ¶ 79-80. "The court essentially assumes the state's witnesses testified truthfully
and determines whether that testimony satisfies each element of the crime." State v. Davis,
10th Dist. No. 18AP-921, 2019-Ohio-4692, ¶ 38, citing State v. Bankston, 10th Dist. No.
08AP-668, 2009-Ohio-754, ¶ 4. Further, "[t]he testimony of even 'one witness, if believed
by the jury, is enough to support a conviction.' " State v. Loomis, 10th Dist. No. 17AP-843,
2019-Ohio-2576, ¶ 54, quoting State v. Strong, 10th Dist. No. 09AP-874, 2011-Ohio-1024,
¶ 42.
        {¶ 19} The jury found appellant guilty of rape in violation of R.C. 2907.02 and
kidnapping in violation of R.C. 2905.01. R.C. 2907.02 provides that "[n]o person shall
engage in sexual conduct with another when the offender purposely compels the other
person to submit by force or threat of force. * * * Whoever violates this section is guilty of
rape, a felony of the first degree." R.C. 2907.02(A)(2) and (B). Pursuant to R.C. 2907.01(A),
"[s]exual conduct" is defined in relevant part as "vaginal intercourse between a male and
female. * * * Penetration, however slight, is sufficient to complete vaginal * * * intercourse."
"A person acts purposely when it is the person's specific intention to cause a certain result,
or, when the gist of the offense is a prohibition against conduct of a certain nature,
No. 19AP-637                                                                                      6

regardless of what the offender intends to accomplish thereby, it is the offender's specific
intention to engage in conduct of that nature." R.C. 2901.22(A).
       {¶ 20} Kidnapping is proscribed by R.C. 2905.01, which provides in relevant part
that "[n]o person, by force * * * shall * * * restrain the liberty of the [victim] * * * [t]o engage
in sexual activity, as defined in [R.C. 2907.01], with the victim against the victim's will."
R.C. 2905.01(A)(4). " 'Sexual activity' means sexual conduct or sexual contact, or both."
R.C. 2907.01(C). "Whoever violates [R.C. 2905.01] is guilty of kidnapping." R.C.
2905.01(C)(1).
       {¶ 21} Though appellant argues that the trial court erred in denying his Crim.R. 29
motion because the state failed to present sufficient evidence to prove the elements of rape
and kidnapping, his argument, in essence, relates to the credibility of A.S.'s testimony that
appellant pinned her to the ground and inserted his penis into her vagina. Indeed,
appellant contends that A.S.'s testimony that she went willingly with appellant, failed to
report the incident for several hours, and altered her account of the incident in interviews
with police suggests that the sexual encounter with appellant was consensual and that she
was lying about being raped. However, " 'in a sufficiency of the evidence review, an
appellate court does not engage in a determination of witness credibility; rather, it
essentially assumes the state's witnesses testified truthfully and determines if that
testimony satisfies each element of the crime.' " State v. Scott, 10th Dist. No, 18AP-964,
2019-Ohio-4175, ¶ 12, quoting State v. Bankston, 10th Dist. No. 08AP-668, 2009-Ohio-
754, ¶ 4. Thus, we will address appellant's credibility arguments in our analysis of his
second assignment of error, which argues that his convictions were against the manifest
weight of the evidence.
       {¶ 22} Appellant's failure to assert a pure sufficiency argument aside, we
nonetheless conclude that the testimony of A.S., if believed, provided sufficient evidence to
satisfy the elements of a rape offense beyond a reasonable doubt. A.S. testified that
appellant pushed her to the ground, removed her leggings and his pants, climbed on top of
her, and inserted his penis into her vagina. She further testified that because she was so
much smaller than appellant, she could not physically defend herself against him. This
testimony, if believed, established that appellant purposely compelled A.S., through the use
of force, to submit to sexual conduct, i.e., vaginal intercourse.
No. 19AP-637                                                                                    7

       {¶ 23} A.S.'s testimony also supports the separate guilty verdict for kidnapping. As
noted, A.S. testified that appellant pushed her to the ground, climbed on top of her, and
engaged in vaginal intercourse with her. She estimated that appellant outweighed her by
more than 100 pounds; as such, she could not physically defend herself against him. This
testimony, if believed, was sufficient to establish beyond a reasonable doubt that appellant
forcefully restrained A.S.'s liberty to engage in sexual activity, i.e., vaginal intercourse, with
her against her will.
       {¶ 24} Based on the foregoing, we conclude that the record contains sufficient
evidence to support the guilty verdicts for rape and kidnapping beyond a reasonable doubt.
The jury apparently believed A.S.'s account of the events occurring on September 25, 2018.
We emphasize that the testimony of one witness, if believed by the jury, is sufficient to
sustain a conviction. Loomis, 10th Dist. No. 17AP-843, 2019-Ohio-2576, ¶ 54. Appellant's
first assignment of error is overruled.
       {¶ 25} In his second assignment of error, appellant contends his convictions were
against the manifest weight of the evidence. We disagree.
       {¶ 26} In contrast to the sufficiency of the evidence, the weight of the evidence
concerns the inclination of the greater amount of credible evidence offered to support one
side of the issue rather than the other. Thompkins, 78 Ohio St.3d at 387. Although there
may be sufficient evidence to support a judgment, an appellate court may nevertheless
conclude that a judgment is against the manifest weight of the evidence. Id.
       {¶ 27} When presented with a manifest weight challenge, an appellate court engages
in a limited weighing of the evidence to determine whether sufficient competent, credible
evidence supports the jury's verdict. State v. Salinas, 10th Dist. No. 09AP-1201, 2010-
Ohio-4738, ¶ 32, citing Thompkins at 387. "When a court of appeals reverses a judgment
of a trial court on the basis that the verdict is against the manifest weight of the evidence,
the appellate court sits as a 'thirteenth juror' and disagrees with the factfinder's resolution
of the conflicting testimony." Thompkins at 387, citing Tibbs v. Florida, 457 U.S. 31, 42
(1982). However, "in conducting our review, we are guided by the presumption that the
jury, or the trial court in a bench trial, 'is best able to view the witnesses and observe their
demeanor, gestures and voice inflections, and use these observations in weighing the
credibility of the proffered testimony.' " State v. Cattledge, 10th Dist. No. 10AP-105, 2010-
No. 19AP-637                                                                                     8

Ohio-4953, ¶ 6, quoting Seasons Coal Co. v. Cleveland, 10 Ohio St.3d 77, 80 (1984).
Accordingly, this court affords great deference to the jury's determination of witness
credibility. State v. Redman, 10th Dist. No. 10AP-654, 2011-Ohio-1894, ¶ 26, citing State
v. Jennings, 10th Dist. No. 09AP-70, 2009-Ohio-6840, ¶ 55.
        {¶ 28} An appellate court considering a manifest weight challenge "may not merely
substitute its view for that of the trier of fact, but must review the entire record, weigh the
evidence and all reasonable inferences, consider the credibility of witnesses, and determine
whether, in resolving conflicts in the evidence, the trier of fact clearly lost its way and
created such a manifest miscarriage of justice that the conviction must be reversed and a
new trial ordered." State v. Harris, 10th Dist. No. 13AP-770, 2014-Ohio-2501, ¶ 22, citing
Thompkins at 387. An appellate court should reserve reversal of a conviction as being
against the manifest weight of the evidence for only the most " 'exceptional case in which
the evidence weighs heavily against the conviction.' " Thompkins at 387, quoting State v.
Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983).
        {¶ 29} As earlier stated, the testimony of A.S., if believed, was sufficient to satisfy the
elements of both rape and kidnapping beyond a reasonable doubt. Appellant argues,
however, that his convictions were against the manifest weight of the evidence because A.S.
willingly walked with appellant to the crime scene, failed to call 911 for several hours after
the incident, and changed her story several times.
        {¶ 30} Initially, we note that appellant's arguments, taken together, suggest that
A.S.'s testimony demonstrates that the sexual encounter with appellant was consensual and
that she was lying about having been raped. Defense counsel thoroughly explored this
theory through cross-examination and alluded to it during closing argument to the jury.
Moreover, A.S. testified that she was telling the truth about what happened to her on
September 25, 2018, that she had never seen appellant prior to the day he raped her, and
that she had no reason to be angry with him or to "make something up about him." (Tr. at
195.)
        {¶ 31} We turn now to the particulars of appellant's manifest weight arguments. As
to A.S.'s admission that she willingly followed the directive of appellant, a person she did
not know, to walk with him into the brush, we note that A.S. testified that she "felt scared"
and "was just doing what he said." Id. at 175. In closing argument, the prosecutor urged
No. 19AP-637                                                                                    9

the jury to evaluate this testimony in light of A.S.'s "literal" sensibility. Id. at 319. Indeed,
the prosecutor stated, "And he told her to come with him. She went. Which, you guys all
saw [A.S.]. That's the kind of person she is. Oh, okay. You told me to come with you. I'll
come with you." Id. at 319. The jury, as trier of fact, was in the best position to view A.S. as
she testified and observe her demeanor, gestures, and voice inflections, and use those
observations in assessing her credibility on this issue.
       {¶ 32} As to A.S.'s failure to call 911 for several hours after the incident, we first note
A.S.'s initial testimony that she could not call the police because she did not have any
minutes on her cell phone. Although A.S. subsequently testified that she did not call the
police because appellant had stolen the purse that contained her cell phone, the jury was in
the best position to assess A.S.'s credibility as to her reasons for not calling the police until
she reported the incident to A.R. and he urged her to do so.
       {¶ 33} In addition, we note the testimony of the two law enforcement officers who
interviewed A.S. The first, Wilson, a 38-year veteran who has spent his entire career
patrolling the south side of Columbus, testified that crime victims in that area often do not
call the police right away because they are "scared" to do so. Id. at 228. In addition, Vogel,
a 19-year veteran who has spent the last 3 years as a detective in the sexual assault unit,
testified that in his experience, the fact that A.S. waited one and a half days after the sexual
assault to report it to the police was not unusual. Indeed, he testified that it "struck me as
actually kind of quick to report." Id. at 247. According to Vogel, sexual assault victims
sometimes wait days, weeks, months, or years to report an assault. Vogel further averred
that "given [A.S.'s] demeanor," he was not surprised that she did not want to go to the
hospital and submit to a sexual assault examination. Id. at 254. The jury reasonably could
have concluded that A.S.'s reluctance to immediately call the police was understandable.
Indeed, the jury reasonably could have concluded that A.S. was reluctant to call the police
based upon both a general fear of the police and a specific fear of reporting a rape which
would require her to submit to a sexual assault examination.
       {¶ 34} As to appellant's contention that A.S. changed her story several times, we
initially note that appellant does not direct this court's attention to the portions of the
record that would substantiate this claim, other than to argue that A.S. "changed her story
throughout the several statements she gave detectives." (Appellant's Brief at 6.) Appellant
No. 19AP-637                                                                                10

does not articulate, or even allude to, the alleged inconsistencies in A.S.'s recitation of the
events to the police officers with whom she had contact. We decline to create an argument
on appellant's behalf in this regard. State v. Sims, 10th Dist. No. 14AP-1025, 2016-Ohio-
4763, ¶ 11 (stating the general rule that an appellant bears the burden of affirmatively
demonstrating error on appeal); State v. Smith, 9th Dist. No. 15AP-0001n, 2017-Ohio-359,
¶ 22 (noting that it is not the duty of an appellate court to create an argument on an
appellant's behalf). Moreover, Vogel testified that individuals who suffer traumatic events
such as sexual assaults do not always remember or relay details of the event during an initial
police interview; accordingly, such individuals are often interviewed numerous times in
order to ascertain pertinent details regarding the event.
       {¶ 35} Finally, even assuming that the narrative A.S. presented to the police during
her various interviews was inconsistent, it was within the province of the jury to take note
of such inconsistencies and resolve them accordingly. The jury was free to believe all, part,
or none of A.S.'s testimony. State v. Ellis, 16AP-279, 2017-Ohio-1458, ¶ 33, citing State v.
Raver, 10th Dist. No. 02AP-604, 2003-Ohio-958, ¶ 21. Mere disagreement over witness
credibility is not a sufficient reason to reverse a judgment as against the manifest weight of
the evidence. State v. Johns, 10th Dist. No. 11AP-203, 2011-Ohio-6823, ¶ 17, citing State v.
Wilson, 113 Ohio St.3d 382, 2007-Ohio-2202, ¶ 24.
       {¶ 36} After reviewing the entire record, weighing the evidence and all reasonable
inferences, and considering the credibility of witnesses, we cannot find that the jury clearly
lost its way and created such a manifest miscarriage of justice that the convictions must be
reversed and a new trial ordered. The weight of the evidence supports the verdicts reached
by the jury. Accordingly, appellant's second assignment of error is overruled.
       {¶ 37} In his third assignment of error, appellant contends the trial court erred in
failing to provide the notifications required by R.C. Chapter 2950 regarding his registration
duties as a Tier III sex offender. Specifically, appellant contends that the trial court failed
to advise him "that he has a duty to register following the immediate release of
confinement" and that he "has duties to register if [he] travel[s] out of state." (Appellant's
Brief at 9.)
       {¶ 38} The judgment entry in his case states that "the Court notified the Defendant
that the Defendant will be a sexual offender and classified pursuant to S.B. 10 as a Tier III
No. 19AP-637                                                                                  11

with registration duties to last a lifetime; in person verification is required every ninety (90)
days and community notification will be sent." (Aug. 29, 2019 Jgmt. Entry at 2.) As a Tier
III sex offender, appellant is subject to lifetime registration duties every 90 days following
his release from prison.       See R.C. 2950.07(B)(1) (specifying that the registration
requirement for a Tier III sex offender is for life) and R.C. 2950.06(B)(3) (requiring
verification every 90 days for a Tier III sex offender).
       {¶ 39} Regarding a sex offender's registration duties, a trial court must comply with
R.C. 2950.03(A), which provides, in pertinent part:
              Each person who * * * is convicted of * * * a sexually oriented
              offense * * * and who has the duty to register pursuant to
              section 2950.04 or 2950.041 of the Revised Code * * * shall be
              provided notice in accordance with this section of the
              offender's * * * duties imposed under sections 2950.04,
              2950.041, 2950.05, and 2950.06 of the Revised Code and of
              the offender's duties to similarly register, provide notice of a
              change, and verify addresses in another state if the offender
              resides, is temporarily domiciled, attends a school or
              institution of higher education, or is employed in a state other
              than this state.

       {¶ 40} Further, and as relevant here, R.C. 2950.03(A)(2) provides that the trial
judge "shall provide the notice to the offender at the time of sentencing."
       {¶ 41} The specifics of the sex offender registration notice requirements are set forth
in R.C. 2950.03(B)(1), which states:
              The notice provided under division (A) of this section shall
              inform the offender * * * of the offender's * * * duty to register,
              to provide notice of a change in the offender's * * * residence
              address or in the offender's school, institution of higher
              education, or place of employment address, as applicable, and
              register the new address, to periodically verify the offender's
              * * * residence address or the offender's school, institution of
              higher education, or place of employment address, as
              applicable, and, if applicable, to provide notice of the
              offender's * * * intent to reside, pursuant to sections 2950.04,
              2950.041, 2950.05, and 2950.06 of the Revised Code. The
              notice shall specify that, for an offender, it applies regarding
              residence addresses or school, institution of higher education,
              and place of employment addresses * * *. Additionally, it shall
              inform the offender of the offender's duties to similarly
              register, provide notice of a change in, and verify those
No. 19AP-637                                                                                      12

               addresses in states other than this state as described in
               division (A) of this section.

       {¶ 42} R.C. 2950.03(B)(1)(a) provides that if the notice is provided under R.C.
2950.03(A)(2), the "judge shall require the offender to read and sign a form stating that the
offender's duties to register, to file a notice of intent to reside, if applicable, to register a new
residence address or new school, institution of higher education, or place of employment
address, and to periodically verify those addresses, and the offender's duties in other states
as described in division (A) of this section have been explained to the offender." The statute
further provides that "[i]f the offender is unable to read, the * * * judge shall certify on the
form that the * * * judge specifically informed the offender of those duties and that the
offender indicated an understanding of those duties."
       {¶ 43} R.C. 2950.03(B)(2) specifies that the notice "shall be on a form prescribed by
the bureau of criminal identification and investigation and shall contain all of the
information specified in division (A) of this section and all of the information required by
the bureau." R.C. 2950.03(B)(3) requires that after the form is signed or certified in
accordance with R.C. 2950.03(B)(3)(a), the judge "shall give one copy of the form to the
offender, * * * [and] shall send one copy of the form to the bureau of criminal identification
and investigation, * * * the sheriff of the county in which the offender expects to reside, and
the sheriff of the county in which the offender was convicted or pleaded guilty if the offender
has a duty to register pursuant to division (A)(1) of section 2950.04 or 2950.041 of the
Revised Code."
       {¶ 44} At the sentencing hearing, the trial court addressed appellant regarding his
Tier III sex offender classification:
               THE COURT: So first, Mr. Black, I have this form called
               Explanation of Duties to Register as a Sex Offender. Down at
               the bottom * * * above "Offender's Signature" it looks like you
               signed that form; is that correct?

               [DEFENDANT]: Yes, sir.

               [THE COURT]: Okay. And you had an opportunity to go
               through this form with your attorney, I take it?

               [DEFENDANT]: Yes, sir.
No. 19AP-637                                                                                 13

              [THE COURT]: Okay. So again, by signing this form what
              you're acknowledging, again, is that you've been convicted of
              a sexually oriented offense. It's a Tier 3 level sex offense,
              which is going to require you to register in person with the
              sheriff every 90 days for a period of your lifetime, and there
              are also residency requirements that you can't live 1,000 feet
              from schools or daycares or what have you.

              It's all listed in this form. You've gone over that form with
              your lawyer. Do you understand going forward these
              requirements as of now that are under the law? Do you
              understand?

              [DEFENDANT]: This is what I don't understand. Okay? You
              said I have to register every year for the rest of my life?

              [THE COURT]: It is every 90 days, yes.

              [DEFENSE COUNSEL]: Every three months.

              [THE COURT]: Every three months.

              [DEFENDANT]: For how long?

              [DEFENSE COUNSEL]: The rest of your life.

              [THE COURT]: That's what the standard is now. I don't
              remember if under the law there's a way to petition for relief
              from that, but that's what the standard of the law is right now,
              is you have to register every 90 days for a period of life. Okay?

(Aug. 29, 2019 Sentencing Hearing Tr. at 3-5.)
       {¶ 45} The foregoing colloquy demonstrates that appellant was provided the
requisite notice on the prescribed form. Indeed, the trial court referred to the form by its
title, "Explanation of Duties to Register as a Sex Offender," and ascertained that appellant
had signed the form following consultation with his attorney. The record includes the
"Explanation of Duties to Register as a Sex Offender" form, which was signed by appellant
and the trial judge on the date of appellant's sentencing. The form indicates that appellant
is classified as a Tier III sex offender and sets forth his registration requirements in detail,
including that he must register with the sheriff of the county of residence within three days
of coming into the county, provide notice of temporary lodging information if absent for
seven days or more, and must register with the sheriff in another state when living, working,
No. 19AP-637                                                                             14

or attending school in that other state. The form further indicates that as a Tier III sex
offender, appellant must comply with the registration requirements "for your lifetime with
in-person verification every 90 days."
       {¶ 46} The foregoing demonstrates that the trial court provided appellant the notice
required by R.C. Chapter 2950, including the advisements appellant asserts were not
provided. Appellant's third assignment of error is overruled
       {¶ 47} Having overruled appellant's first, second, and third assignments of error, we
hereby affirm the judgment of the Franklin County Court of Common Pleas.
                                                                       Judgment affirmed.

                       SADLER and BEATTY BLUNT, JJ., concur.